FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 2, 2022

                                       No. 04-21-00582-CV

                                            John DOE,
                                             Appellant

                                                v.

                                          Juan J. CRUZ,
                                             Appellee

                    From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2021-CVF-001656-D4
                            Honorable Susan D. Reed, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       Appellant's Unopposed Motion for Extension of Time to File Appellant's Reply Brief is
hereby GRANTED. Appellant's Reply Brief is due on or before June 28, 2022.

           It is so ORDERED on June 2, 2022.

                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT